Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dontronn Goode appeals the district court’s order dismissing without prejudice his • suit challenging certain statutes for lack of standing. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Goode v. United States, No. 3:15-cv-00712-HEH, 2016 WL 1249599 (E.D. Va. Mar. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*54terials before this court and argument would not aid the decisional process.
DISMISSED